Title: To Thomas Jefferson from Madame de Corny, 19 May 1801
From: Corny, Madame de
To: Jefferson, Thomas


               
                  le 19 may 1801.
               
               Sans doute c’est beaucoup qu’une marque de souvenir et croyez, monsieur, que je scay lapprécier. mais un silence de dix années lorsque tout les genres de malheurs mont accablé, et que celuy de mourir eut été le moindre, c’est ce que jay ressenti vivement. lorsque le bled nous a tant manqué et qu’un louis de 6000₶ fesoit mon revenu; je croyois toujours que mon amy jefferson menverroit un peu de farine et quand même je nen aurois eue que pour un dejeúner ce soin de lamitié mauroit fait prendre patience, sur tout le reste, combien de fois je me suis dit, sil me proposoit daller a montichelo. je luy répondrois comme notre bon la fontaine j’y allois apres larrivée de Mde church a newyorck. jay voulu de toute mon âme aller la rejoindre mais Ma fortune toute bousculée na pu me permettre de rien réaliser. a present je ne suis guères plus heureuse. mon douaire ne ma ete paye exactement que pendant la durée du papier monnois. tout ce que vous a dit Mde monnero est exacte mais depuis je nay rien reparé et quand tout mes voeux sont pour la paix c’est bien plus pour le bonheur general que dans lespoir dy rien gagner pr moi 10 années et 10 années de revolution peuvent bien être comptee double aussi la vieillesse est elle deja a ma porte et je la laisse semparer de moi sans regret ni effort pour luy disputter le terrein. jay tout a fait fini avec le monde, je suis fort bien 4 et 5 mois sans decendre mon escalier. je nay dautre ambition que de me retirer pr toujours a un petit coin a la Campagne que jaime toujours avec passion et que je nay pas vuë depuis 9 ans. un pot de fleur sur ma fenêtre est tout ce que je posséde de terre et de verdure.
               puisque vous avez reveille tout mes Sentiments damitie pr vous. en grace ecrivez moi cest un interêt a repandre sur ma vie
               je vous retrouve bien dans la maniere modeste avec laquelle vous me parlez de vous. et de votre position actuelle  quelque soit la grandeur de votre place limmensite de bien que vous pensez y faire  il me semble que daprès vos gouts et tout ce que je Connoissois de votre simplicite c’est a montechelau que jaurois voulu assurer votre residence. que jentende souvent de vous mon amy il ne vous est plus permis dabandonner une correspondance que vous même avez repris. rien ne fatigue lamitie comme les alternatives desperance et dabandon vous navez plus a choisir vous avez jette le guand et je lai ramassé
               adieu qu’un homme detat ne sois pas honteux de parler damitie a une femme bien sensible a celle, que vous luy avez temoigne dans votre derniere lettre.
               
               Ma bonne Mde church a eue pr moi des soins infini pendant son sejour dangleterre et je ne rougis point davouer quelle ma fait subsister pendant longtemps elle a ete contrariée, depuis par son mary mais admirez avec moi cette parfaitte amie
               jay repris mon ancienne habitude de penser a vous en prenant mon the jy suis tres fidelle mais faitte nous donc la paix generalle car vous seul allez en chine et gardez tout le bon pr vous.
               jaimerois bien a etre charge de quelques comissions pr vous. faitte moi ce plaisir
             
               editors’ translation
               
                  19 May 1801
               
               No doubt a token of memories is a great thing, and believe me, sir, I can appreciate it. But a silence of ten years when all kinds of misfortunes crushed me, and dying would have been the least of them, that is what I felt keenly. When we lacked wheat so much and a louis of 6000 livres made up my whole income, I always thought that my friend Jefferson would send me a little flour, and even if I would have had only enough for a lunch, this sign of friendship would have given me patience. As for all the rest, how many times did I say to myself, if he suggested that I go to Monticello, I would answer like our good La Fontaine, I was on my way. After the arrival of Madame Church in New York, I wanted with all my heart to go and rejoin her, but my completely disrupted fortune could not allow me to accomplish a thing. At present I am scarcely more fortunate. The full amount of my dowry has been paid to me only during the time of paper money. Everything Madame Monroe told you is correct, but since then I have mended nothing. And when all my wishes are for peace, it is much more for the general happiness than in hopes of any gain from it. As for myself, ten years—and ten years of revolution can easily be counted as double—so old age is already at my door, and I let it take possession of me without regret or any effort to dispute the territory with it. I have completely finished with the world: it has been easily four or five months that I have not gone down my staircase. I have no other ambition than to retire for good to a little patch in the country that I still love passionately and that I have not seen for nine years. A pot of flowers on my windowsill is all the land and greenery that I possess.
               Since you have awakened all my feelings of friendship for you, for pity’s sake write to me. It provides an interest to spread through my life.
               I certainly recognize you in the modest manner with which you speak to me about yourself and your present position. However elevated your rank might be and however much good you seek to accomplish through it, it seems to me, according to your tastes and what I know of your simplicity, that Monticello is where I would have wished to assure your residence. Let me hear from you often, my friend; it is no longer permitted for you to abandon a correspondence that you yourself have renewed. Nothing wears down friendship like alternating hope and abandon. You no longer have a choice. You threw down the gauntlet, and I have picked it up.
               
               Farewell. Let a statesman not be ashamed to talk of friendship to a woman quite touched by that which you have shown in your last letter.
               My good Madame Church has taken infinite care of me during her stay in England, and I do not blush to admit that she has kept me alive for a long time. She has since been frustrated by her husband, but join me in admiring that perfect friend.
               I have resumed my former habit of thinking about you while I take my tea. I am very faithful to that, but just give us universal peace, for you alone go all the way to China and keep all the benefit for yourself.
               I should like very much to be entrusted with some errands for you. Give me that pleasure.
            